DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 06/27/2022 has been entered. Claims 12-15 were cancelled and claims 16-24 were added new. Claims 1-11 and 16-24 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections.  
Response to Arguments
Applicant's arguments filed on 06/27/2022 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 102 rejections, Applicant asserts that the cited prior art, Ogde (U.S. Pre-Grant Publication No. 2012/0027609) fails to teach first datum feature that is incorporated within the pultruded strip of the spar cap and visible at a surface of the pultruded strip. Applicant further states the Office Action dated 03/04/2022 admits Ogde does not explicitly teach this feature. 
The examiner respectfully disagrees. In the Office Action dated 03/04/2022, it was admitted that Ogde does not teach wherein the first datum feature comprises fibres or another material integral with the pultruded strip, wherein the fibres or other material forming the first datum feature are of a contrasting colour to the bulk of the pultruded strip. While this statement admits Ogde does not teach fibres or other material made of a contrasting colour to the bulk of the pultruded strip, the Office Action did not admit Ogde does not teach wherein the first datum feature comprises fibres or another material integral with the pultruded strip alone. In fact, Ogde teaches a spar cap 230 made of a plurality of elongated fiber elements 240 stacked to form a pultruded strip (see figures 15-17). Some of the elongated fiber elements 240 in the spar cap 230 or the pultruded strip forms a recess to receive shear web 280. The elongated fiber elements 240 forming the recess is also visible from the surface of the pultruded strip. The elements 240 are filled with resin 250 (figures 4, 5; paragraph [0049]). Because of the transparency of the resin, discrete elongated elements 240, i.e., a datum feature, are also visible in a proper lighting. Therefore, Ogde teaches the claimed first datum feature that is incorporated within the pultruded strip of the spar cap and visible at a surface of the pultruded strip.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-10, 16-17, 20-21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogde et al. (U.S. Pre-Grant Publication No. 2012/0027609), hereinafter “Ogde”. 

As per claim 1, Ogde discloses a wind turbine blade having a spar cap (230; figures 15-17) and a shear web system (280), the spar cap comprising a pultruded strip of fibrous reinforcing material (spar cap 230 is made of elongated elements 240 forming a strip filled with resin; paragraph [0049]; figures 15-17) and a first datum feature incorporated within the pultruded strip (each elongated elements 240 within the spar cap (pultruded strip) can be a datum feature; figures 15-17) and visible at a surface of the pultruded strip (elongated elements 240 can be visible at a surface of the spar cap 230; figures 15); and the shear web system comprising a second datum feature (upper and lower end surfaces of shear web 280), wherein the first datum feature of the spar cap is aligned with the second datum feature of the shear web system (the upper and lower end surfaces of shear web 280 are aligned with the groove formed by discrete elongated elements 240, e.g., three elongated elements 240 (first datum feature) engaging shear web 280; figures 15-17).

As per claim 3, Ogde discloses the wind turbine blade of claim 1, and further discloses wherein the shear web system comprises a web locating device attached to an inner surface of the wind turbine blade, and wherein the second datum feature is part of the web locating device (shear web 280 is a web locating device and has the upper and lower end surfaces forming the second datum feature; figure 16).

As per claim 5, Ogde discloses the wind turbine blade of claim 1, and further discloses wherein the pultruded strip has a thickness, a width and a length, the width being greater than the thickness (as shown; figures 15-17), and the length being greater than the width (as shown; figure 6), and wherein the first datum feature is central with respect to the width of the pultruded strip (as shown; figures 15-17).

As per claim 6, Ogde discloses the wind turbine blade of claim 1, and further discloses wherein the spar cap is formed from a stack of pultruded strips (stack of elongated elements 240; figure 16).

As per claim 7, Ogde discloses the wind turbine blade of claim 1, and further discloses wherein the first datum feature is created in a pultrusion process to form the pultruded strip (claim 7 only recites a product-by-process and elongated elements 240 can be made from pultrusion; see MPEP 2113).

As per claim 8, Ogde discloses the wind turbine blade of claim 1 and further discloses wherein the first datum feature is formed by marking a surface of the pultruded strip as part of a pultrusion process used to form the pultruded strip (claim 7 only recites a product-by-process and elongated elements 240 forming a marking on the surface of spar cap 230 can be made from pultrusion; see MPEP 2113).

As per claim 9, Ogde discloses a method of making a wind turbine blade, the method comprising: providing a blade shell assembly including a spar cap (230; figures 15-17) comprising a pultruded strip of fibrous reinforcing material (spar cap 230 is made of elongated elements 240 forming a strip filled with resin; paragraph [0049]; figures 15-17) and a first datum feature incorporated within the pultruded strip (each elongated elements 240 within the spar cap 230 (pultruded strip) can be a datum feature; figures 15-17)  and visible at a surface of the pultruded strip (as shown; figure 15-17); providing a shear web system (280) comprising a second datum feature (upper and lower end surfaces of shear web 280), aligning the second datum feature of the shear web system with the first datum feature of the spar cap such that the shear web system is located in a required position relative to the blade shell assembly (as shown; figures 15-17); and attaching the shear web system to the blade shell assembly in the required position (as shown; figures 15-17).

As per claim 10, Ogde discloses the method of claim 9, and further discloses wherein the shear web system comprises a web locating device and the second datum feature is part of the web locating device (shear web 280 is a web locating device and has the upper and lower end surfaces forming the second datum feature; figures 15-17), and wherein the step of attaching the shear web system to the blade shell assembly comprises attaching the web locating device to an inner surface of the blade shell assembly (the upper and lower end surfaces of shear web 280 is attached to spar cap 230 forming the inner surface of the blade shell; figures 15-17).

As per claim 16, Ogde discloses a wind turbine blade having a spar cap (230; figures 15-17) and a shear web system (280), the spar cap comprising a pultruded strip of fibrous reinforcing material (spar cap 230 is made of elongated elements 240 forming a strip filled with resin; paragraph [0049]; figures 15-17) and a first datum feature (300) visible at a surface of the pultruded strip (as shown; figures 15-17); and the shear web system, comprising: a web locating device including a second datum feature (shear web 280 having lower and upper surfaces (web locating device) forming a datum feature; figures 15-17); and a shear web (the body of shear web 280) configured to be attached to an inner surface of the wind turbine blade with the web locating device (shear web 280 attached to the spar cap 230 of the wind turbine blade via its upper and lower surfaces engaging spar cap 230; figures 15-17); wherein the first datum feature of the spar cap is aligned with the second datum feature of the shear web system (as shown, the center of shear 280 is aligned with the center of third layer 300; figures 15-17).

As per claim 17, Ogde discloses the wind turbine blade of claim 16, and further discloses  wherein a base surface of the web locating device (shear web 280 is a web locating device with upper and lower end surfaces (base surface forming the second datum feature; figure 16) overlays the first datum feature and the surface of the pultruded strip (the upper and lower surfaces overlay some of the elongated elements 240 (first datum feature); figure 16).




As per claim 20, Ogde discloses the wind turbine blade of claim 16, and further discloses wherein the first datum feature is spaced away from the second datum feature  (resin 250 encompassing all elongated elements 240, i.e., a layer of resin 250 forming a space between the elongated elements 240 and the upper and lower surfaces of shear web 280; figures 4, 16).

As per claim 21, Ogde discloses the wind turbine blade of claim 3, and further discloses  
wherein a base surface of the web locating device (shear web 280 is a web locating device with upper and lower end surfaces (base surface forming the second datum feature; figure 16) overlays the first datum feature and the surface of the pultruded strip (the upper and lower surfaces overlay some of the elongated elements 240 (first datum feature); figure 16).


As per claim 23, Ogde discloses the wind turbine blade of claim 3, and further discloses wherein the first datum feature is spaced away from the second data feature (resin 250 encompassing all elongated elements 240, i.e., a layer of resin 250 forming a space between the elongated elements 240 and the upper and lower surfaces of shear web 280; figures 4, 16).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4, 11, 18, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odge, in view of Yarbough (U.S. Pre-Grant Publication No. 2012/0027612).

As per claim 4, Ogde discloses the wind turbine blade of claim 3. Ogde does not explicitly teach wherein the second datum feature comprises one or more marks or protruding features on a base of the web locating device. Yarbrough is an analogous prior art in that it deals with a wind turbine blade shear web connection assembly. Yarbough teaches wherein the second datum feature comprises one or more marks or protruding features on a base of the web locating device (spacer member 50 (web locating device) having protrusions to form recess 60 to receive male member 58 of shear web 42; figures 4-5).
Yarbough utilizes the male and female connections for proper positioning of the shear web to the spar cap and obtain secure connection (paragraph [0025]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Ogde’s shear web and the spar cap to incorporate the male and female connection taught by Yarbough as it would provide a secure connection between the shear web and the spar cap that does not require significant finishing work (Yarbough, paragraph [0025]).

As per claims 11, 18, 22, and 24, Ogde disclose the wind turbine blade of claims 3, 16 and the method of claim 10. Ogde further teaches wherein the shear web system comprises a shear web (shear web 280; figure 16). Ogde does not explicitly teach wherein the method comprises locating the shear web within the web locating device and attaching the shear web to the inner surface of the blade shell assembly (claim 11), wherein a base surface of the web locating device is positioned between the first datum feature and the second datum feature (claims 18 and 22), and wherein locating the shear web within the web locating device comprises locating a mounting flange of the shear web within the web locating device (claim 24).
Yarbrough teaches a shear web system (40; figure 4) comprising a shear web (42) and a shear web locating device (50) wherein a base surface of the web locating device (the surface of spacer member 50 engaging spar cap 32; figure 4) is positioned between the first datum feature (64) and the second datum feature (58) and a step of  locating the shear web within the web locating device and attaching the shear web to the inner surface of the blade shell assembly wherein locating the shear web within the web locating device comprises locating a mounting flange of the shear web within the web locating device (inserting male member 58 shown in a form of a flange within recess 60 of spacer member 50; figures 4-5).
Yarbough utilizes the male and female connections for proper positioning of the shear web to the spar cap and obtain secure connection (paragraph [0025]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Ogde’s shear web and the spar cap to incorporate the male and female connection taught by Yarbough, wherein the female portion forms a web locating device between the spar cap and the shear web and the male portion forms a flange inserted into the female portion or the web locating device, as it would provide a secure connection between the shear web and the spar cap that does not require significant finishing work (Yarbough, paragraph [0025]).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odge, in view of Bech et al. (U.S. Pre-Grant Publication No. 2018/0216602), hereinafter “Bech”.

As per claim 11, Ogde disclose the method of claim 10. Ogde further teaches wherein the shear web system comprises a shear web (shear web 280; figure 16). Ogde does not explicitly teach wherein the method comprises locating the shear web within the web locating device and attaching the shear web to the inner surface of the blade shell assembly.
Bech is an analogous prior art in that it deals with shear web connection to the blade shell. Bech teaches wherein the shear web system comprises a shear web and the method comprises locating the shear web within the web locating device and attaching the shear web to the inner surface of the blade shell assembly (shear web panel 50 received within spring feature 88 (web locating feature) for attachment to the blade shell; figures 4-6). Bech teaches the spring features (web locating device) has been found to be particularly effective and result in optimal compression of adhesive in the bond line between the web head and a blade shell during manufacture of a wind turbine (paragraph [0012]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Ogde’s shear web system to incorporate Bech’s spring features (web locating device locating the shear web within) because as Bech teaches, the spring features (web locating device) has been found to be particularly effective and result in optimal compression of adhesive in the bond line between the web head and a blade shell during manufacture of a wind turbine (paragraph [0012]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odge, in view of Flach (U.S. Pre-Grant Publication No. 2014/0369849).

As per claim 19, Ogde discloses the wind turbine blade of claim 16. Ogde does not explicitly teach wherein the first datum feature is of a contrasting colour to the bulk of the pultruded strip.
Flach is an analogous prior art in that it deals with a wind turbine blade. Flach teaches painting a target position of the blade shell for alignment of the shear web (paragraph [0031]). 
Therefore, in order to improve visibility and alignment of the shear web during installation, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Ogde’s spar cap forming the outer surface (first datum feature) to incorporate Flach’s painted marking as it would advantageous help alignment of the shear web.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Claim 2 contains allowable subject matter as it would not have been obvious to one of ordinary skill in the art to make the claimed invention having a first datum feature that is a visible feature incorporated within the pultruded strip of the spar cap and wherein the first datum feature comprises fibres or other material of a contrasting colour to the bulk of the pultruded strip.
In the closest prior art, Odge teaches the wind turbine blade of claim 1 where the first datum feature is a visible feature incorporated within the pultruded strip of the spar cap. While Ogde’s elongated elements may be visible, the bulk of the pultruded spar cap is also formed by the elongated elements (figures 4, 5, 15-17). Therefore, even if Ogde’s elongated elements 240 are made in a contrasting color than the rest of the spar cap, mainly formed as resin 250, it would still not be a contrasting color to the bulk of the pultruded strip.
In another close prior art, Flach teaches a painted marking for target position of the shear web (paragraph [0031]). However, such painted marking is not a marking incorporated within the pultruded strip of the spar cap as it would only leave marking on the outer surface, i.e., not within the pultruded strip. 
No prior art of record sufficiently teaches where the first datum feature is a visible feature incorporated within the pultruded strip of the spar cap and wherein the first datum feature is in a contrasting color to the bulk of the pultruded strip. Therefore, it would not have been obvious to one of ordinary skill in the art to make the claimed invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745